DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I (and II, via amendment), species a in the reply filed on 6 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 3, 7, 13, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 April 2021.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 

The abstract of the disclosure is objected to because it includes implicit phrases (e.g. “exemplary”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 11 is objected to because of the following informalities:  
Lines 1-2, “is tab” should be --is a tab--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (DE 10 2004 056 142, English translation being used).

Regarding independent claim 1:
Schneider discloses a fluidic clamp comprising:

a pressurized fluid source (124’’’) in fluid connection with the bladder.

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Schneider discloses the source comprising a liquid (nitrogen; [0044]).

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
Schneider discloses a second inflatable bladder (other of 122’’’-1 and 122’’’-2) on a second side of the opening (as seen in Fig 7).

Regarding claim 5:
The discussion above regarding claim 1 is relied upon.
Schneider discloses a controller in connection with the source to selectively inflate the first bladder (inherent, as some control means is required to initiate inflation).

Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoll (US 4 790 587).

Regarding independent claim 1:
Stoll discloses a fluidic clamp comprising:

a pressurized fluid source (P) in fluid connection with the bladder.

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Stoll discloses the source comprising a gas (col 4, lines 52-56).

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
Stoll discloses a second inflatable bladder (other 18) on a second side of the opening (as seen in Fig 1).

Regarding claim 5:
The discussion above regarding claim 1 is relied upon.
Stoll discloses a controller (15) in connection with the source to selectively inflate the first bladder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoll (‘587) in view of Blatt (US 5 657 972).

Stoll discloses a fluidic clamp having a controller having two baldders, but does not disclose a sensor in communication with the controller and configured to sense a position of a held object.
Blatt teaches a fluidic clamp having a controller which monitors the clamping force to maintain holding force while avoiding undesirable and unwanted impressions and indentations on the held object (col 4, lines 1-18).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Stoll to use sensors as taught by Blatt for the predictable advantage of maintaining a proper holding force on the object while avoiding undesirable and unwanted impressions and indentations on the held object, thus avoiding damage and dropping.
(Note: ensuring proper force is an implicit manner of sensing position, as the proper operable force cannot be applied to a held object that is not present.)

Claims 9-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambell (US 2010/0072325) in view of Stoll (‘587).

Regarding independent claim 9:
Sambell discloses an aircraft comprising:
a pylon (101) rotatable relative to a wing (as seen in Figs 1 and 2); and

Sambell discloses a holding device (as seen in Fig 5A) in the pylon for holding the blades in the stowed position, but does not disclose a fluidic clamp having a bladder and fluid pressure source.
Stoll teaches a holding device for objects using a fluidic clamp having fluidic bladders and fluid sources (as noted above) for holding devices without damage, particularly those with “high-quality, sensitive surfaces” (col 1 lines 47-50 and col 1, line 66 – col 2, line 3).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Sambell to use a fluidic clamp as taught by Stoll as these are equivalent means for holding objects in place, and to avoid damage to “high-quality, sensitive surfaces” such as proprotor blades, which depend on exacting aerodynamic specifications for optimal operation.

Regarding claim 10:
The discussion above regarding claim 9 is relied upon.
Sambell renders the clamp “exposed” to an outer mold line of a pylon fairing (the “exposure” is only disclosed by applicant as enabling the blade to be held by the clamp, thus Sambell provides the same as the blade would be held by the clamp).

Regarding claim 11:
The discussion above regarding claim 9 is relied upon.

In the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Sambell to use a tab on the trailing edge for the predictable advantage of reducing the adverse aerodynamic effects (e.g. drag) on the blade during operation, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 12:
The discussion above regarding claim 9 is relied upon.
Sambell renders the source in a pylon fairing (as seen in Figs 5A-B, the holding mechanisms are in the pylon, thus the clamp components would also be within the pylon).
However, if the applicant is of the opinion that the source would not be in the fairing, in the absence of any stated problems solved by or any stated advantage obtained by having a certain feature as claimed in the instant invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have placed the fluid source in the pylon fairing for the predictable advantage of reducing the piping required to provide the fluid to the clamp, thus reducing the weight of the system, and permitting quicker operation, as the fluid travels less distance, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


The discussion above regarding claim 9 is relied upon.
Sambell renders a second inflatable bladder (as modified by Stoll, which has two opposing bladders).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambell (‘325) in view of Stoll (‘587) as applied to claim 9 above, and further in view of Blatt (‘972).

Sambell as modified renders a fluidic clamp having a controller (control means being inherent, but also rendered via Stoll, as noted above), but does not render a sensor configured to sense a position of the rotor blade.
Blatt teaches a fluidic clamp having a controller which monitors the clamping force to maintain holding force while avoiding undesirable and unwanted impressions and indentations on the held object (col 4, lines 1-18).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Stoll to use sensors as taught by Blatt for the predictable advantage of maintaining a proper holding force on the object while avoiding undesirable and unwanted impressions and indentations on the held object, thus avoiding damage and dropping.
(Note: ensuring proper force is an implicit manner of sensing position, as the proper operable force cannot be applied to a held object that is not present.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.